Citation Nr: 1645225	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-12 248	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUES

1.  Entitlement to service connection for carcinoma of the bladder, to include as due to in-service exposure to mercury, coal ash, and coal tar. 

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to carcinoma of the bladder and as due to in-service exposure to mercury, coal ash, and coal tar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A December 2015 Board decision reopened and remanded the claim for service connection for carcinoma of the bladder and remanded the claim for service connection for an acquired psychiatric disorder. 

In August 2015, the Veteran was afforded a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript from this hearing is of record.  

The adjudication of the claim for service connection for bladder cancer is set forth below.  The claim for entitlement of service connection for an acquired psychiatric addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against a conclusion that the Veteran's 
carcinoma of the bladder is the result of in-service exposure to mercury, coal ash, and coal tar or any other in-service event, symptomatology, or pathology;  carcinoma of the bladder was not shown to a compensable degree within one year of service.  

CONCLUSION OF LAW

The criteria for service connection for carcinoma of the bladder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cancerous tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cancerous tumors.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs), to include the reports from the April 1971 separation examination, are silent for bladder cancer, or any indications thereof.  The first post service reference to complaints or treatment for bladder cancer is dated in June 1977, almost six years after separation from service, at which time the Veteran was treated for Grade II transitional carcinoma of the bladder.  

In March 1991, the Veteran filed a claim for service connection for bladder cancer, asserting that such resulted from exposure to coal due to working at a heating plant in Germany during service in January 1970.  [The Veteran's service personnel reports confirm duty in Germany beginning in January 1970 with military occupational specialties in the field of engineering and construction, to include a fireman.]  In conjunction with this claim, the Veteran submitted a National Institute of Health (NIH) report discussing the link between industrial toxins, to include tar and soot, and cancer.  

A March 2013 VA genitourinary examination, documented to have included a review of the claims file, noted that the Veteran's bladder cancer was considered to be cured, with no recurrence since 1978.  The examiner noted the Veteran reporting that he was a lifetime nonsmoker.  The Veteran did report a one and one half year history of exposure to a "coal-mining factory" during service in the 1970s.  He described in-service exposure to coal ash coincident with stoking boilers during service without the protection of a respirator.  It was noted that there were "no specific health issues" during service and no evidence of acute heavy metal poisoning, and the Veteran reported that he was "at his healthiest" during service.  Following review of the clinical history and examination of the Veteran, the examiner found that it was less likely than not that the bladder cancer the Veteran suffered from after service was etiologically related to service.  The rationale was as follows: 

This very pleasant Veteran has no documented heavy metal poisoning, or other history of documented toxic exposure resulting in acute or chronic symptomatology. Transitional cell cancer of the bladder is commonly associated with a smoking history, but in the absence of smoking history, may occur sporadically.  There is nothing in the medical literature to suggest his now cured bladder ca[ncer] was secondary to the service, or to exposure to burning coal.  [The] Veteran had significant post service CO [carbon monoxide] exposure due to a suicide attempt, and this is his only documented toxic exposure.  Heavy metal screen is negative, so without evidence of reaction or contamination in the medical record, and, in the case of the [V]eteran's depression, very clear documentation in multiple places in the c-file that he has been depressed since childhood, and had a pre-service suicide attempt (according to the notes, age 14-15), depression and bladder cancer are much LESS likely as not to be associated with toxic/heavy metal exposure associated with exposure to burning coal. 

Medical literature review finds that it takes longstanding exposure (in many studies I reviewed 8-20 years) before significant increased incidence of symptoms develop, and these symptoms are overwhelmingly respiratory.  In addition, with regard to mercury, it is most toxic after undergoing chemical transformation, as when it is ingested by a fish, concentrated into a highly toxic form of elemental mercury, which is in turn ingested by a human.  His bladder cancer is therefore much more likely to be sporadic, and his depression clearly pre-exist[ed] his service. 

Another medical opinion, also documented to have included a review of the claims file, was obtained in April 2013, and the VA clinician found that there was not "good support" that the Veteran's bladder cancer was "caused by or the result of any illness, injury, event or circumstance during [the Veteran's] period of military service nor is there clear aggravation of th[is] condition[]."  The rationale was as follows: 

The Veteran's transitional cell carcinoma was diagnosed 6/10/1977, approximately 6 years after his discharge from military service and without any clear exposure history that would place him at increased risk. Transitional cell carcinoma is the most common urinary tract malignancy and represents 90% of the cancer found in the bladder.  As with most cancers[,] the core etiology of it[s'] development is not convincingly understood[,] although the belief that a single genetic mutation that leads to malignancy and the typical monoclonal genetics of this type of cancer is well accepted.  The history of exposures is helpful in counseling patients about how to reduce their risk but does not allow for the complete elimination of risk; i.e., diesel fuel exposure has a relative risk for transitional cell carcinoma of 1.13-1.44 and this Veteran does describe an extensive history of working with and around cars.  

As is noted in multiple places in his C-file, by prior examiners and within the various outside medical records and CPRS (VA's Computerized Patient Record System), this Veteran has little if any known exposures that are considered to increase his risk of developing transitional cell carcinoma of the bladder other than the question of coal smoke exposure while stationed in Germany and exposure to the environment at John Deere as well as household & environmental exposures (cigarette smoke is the most common although some paints, diesel, metal rubber, leather, carpet, drinking water chlorination, human papilloma virus, some analgesics, some artificial sweeteners, coffees, tea, hair dye and individual variation in fluid intake) have all been suggested to be important factors.  However, the critical element to appreciate is that the absence of clear risk factors that increase the likelihood do not eliminate the risk for developing this or any other type of malignancy it merely decreases the individual's overall risk.  In very concrete terms, lack of engaging in swimming, boating[,] or other water sports does not ensure a person will not die by drowning it merely makes it less likely.  For this Veteran specifically, clinically significant acute exposure to coal burning smoke would be associated with a number of other typically acutely sickening elements, i.e., carbon monoxide.  Chronic low level exposure to coal smoke would not be expected, in the brief periods the Veteran describes, to result in any significant increase in risk for an specific condition including but not limited to transitional cell carcinoma & given the other urogenital abnormalities this Veteran has, the young age of onset and current understanding of the pathophysiology of transitional cell carcinoma in the bladder, the Veteran's malignancy is as least as likely as not the result of the individual susceptibility in keeping with the monoclonal theory of transitional cell carcinoma.  Finally, while mercury is a common component in coal, mercury toxicity is not associated with vesicular (bladder) pathology but rather with renal pathology, typically proteinuria which was not found at anytime during military service although urinalyses were run as part of routine healthcare.  In addition, there is no evidence that this Veteran had significant mercury exposure at any time; see below. 

With respect to the question of the Veteran's exposure to mercury, the opinion set forth as follows: 

The Veteran's assertion that his . . . symptoms are the result of mercury exposure as a result of coal fire stoking while stationed in Germany is not supported by the bulk of current pertinent medical . . . evidence, by his military medical records[,] or current understanding of the distribution or biotransformations of mercury.  Mercury exists in a number of different forms that are important in human health (elemental, inorganic, organic).  Mercury in coal found in concentrations of approximately 0.17 ppm (by comparison the content in canned albacore tuna for human consumption is 0.35 ppm on average) with clinical coal related exposures being due to inhalation of combustion byproducts as approximately 90% of the mercury found in coal is lost in the smoke.  Air content of mercury would need to be l00-l000 mcg/m3 for clinically apparent symptoms to be.  Coal ash is not considered to be clinical significant source of mercury exposure.  

For exposure to coal smoke, in the activities described by this Veteran, to cause clinically significant mercury acutely or chronically toxicity he would be expected to have required acute medical care as the signs and symptoms are readily withdrawal (lip and tongue tremor, diaphoresis, dysarthria, irritability, as well as mood symptoms).  Military medical records demonstrate no complaints, symptoms or treatment for anything that is suggestive of acute or chronic mercury toxicity or for any other smoke exposure related illness.  Laboratory testing does not show any surrogate signs of toxicity, including no proteinuria.  Dental records do not demonstrate common oral pharyngeal signs of toxicity. In addition, the prominent intention tremor associated with mercury toxicity is not evident in any of the numerous forms completed by the Veteran at any time and is not present in any of the handwritten lay statements.  

The Board finds the conclusions in the above opinions to be well founded as they are based on a review of the evidence of record and supported by detailed rationale.  
There is otherwise no medical opinion or evidence to support the Veteran's contention that he incurred bladder cancer due to service, to include as due to in-service exposure to mercury, coal ash, and coal tar.  As such, the undersigned finds the above opinions to be definitive with respect to this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Clearly, the fact that the Veteran's bladder cancer was manifested almost six years after separation from service would also not support a grant of service connection for carcinoma of the bladder on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

To whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that the Veteran's bladder cancer is the result of service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether developed bladder cancer as a result of service is a complex medical matter that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

Simply stated, the determination as to whether the Veteran developed bladder cancer as the result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran cannot support his claim for service connection-or rebut the negative March and April 2013 opinions-on the basis of his lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for carcinoma of the bladder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for carcinoma of the bladder.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for carcinoma of the bladder is denied. 

REMAND

While the Board regrets the additional delay in the adjudication of this claim, a remand of the claim for service connection for an acquired psychiatric disability is necessary in order to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The STRs, to include the separation examination, are silent for a psychiatric disability, although the medical history collected at entrance to service in August 1969 was positive for "depression or excessive worry."  

In August 1990, the Veteran filed a claim for service connection for a psychiatric disability, characterized by him at that time as "severe depression."  Evidence received in conjunction with this claim includes reports from VA psychiatric hospitalization from June 1990 to July 1990 which reflect the Veteran describing a history of "off and on" depression since childhood.  A history of impulsive suicide attempts, to include in 1978 by way of carbon monoxide poisoning and in 1981 by way of a medication overdose, was reported, as was an admission in September 1989 for suicidal ideation.  It was also noted that the Veteran had been non-compliant with prescribed psychotropic medications over the years.  The Veteran made no reference to an in-service cause of his psychiatric problems during this hospitalization.  The diagnoses following the hospitalization included dysthymia versus organic mood disorder and "personality disorder, mixed, type with features of somatization, obsessive/compulsive traits[,] and dependent traits.  Cannot rule-out organic personality disorder."  With respect to such personality disorder, the following was noted: 

[The Veteran] does, however, state that his low mood goes back even towards childhood, so we suspected that there was probably an[] underlying personality disorder anyway. 

A VA psychiatric examination was conducted in March 2013, and the Veteran was diagnosed with depressive disorder NOS.  The examining psychiatrist reported a history that included no pre-service psychiatric problems or in-service psychiatric problems, with the Veteran reporting that he did not have any problems adjusting to military life.  After noting a review of the clinical record-to include specific reference to the STRs and VA psychiatric treatment reports dated in the 1990-the psychiatrist rendered the following opinion: 

[The] Veteran meets the diagnosis of Depressive disorder NOS.  He denies having had depression pre-military but stated he used to work with coal products which were burned off to mercury for 18 months.  Literature is supportive of heavy metals such as mercury contributing/associative with depression as well as anxiety due to oxidative stress (free radicals/lipid peroxidation).  It is thus my medical opinion that [the]  [V]eteran's depressive state is as least as likely as not due to his coal exposure in service.  It is doubtful that it is secondary to his bladder cancer. 

Given a conflict in the record as to whether the Veteran's psychiatric disorder was the result of service-the March 2013 VA genitourinary examination discussed above found that the Veteran's depression was much less likely as not to be associated with toxic/heavy metal exposure and that the Veteran's depression "clearly" pre-existed service-the AOJ solicited an opinion to reconcile these opinions.  Such was accomplished in April 2013 VA, and this opinion, documented to have been based on a review of the record, was that the Veteran's psychiatric problems were not caused by or the result of service.  The rationale for this opinion was a follows: 

[The basis for the negative opinion] is quite clear in looking at the time of onset, the lack of in-service symptoms, the willingness by the [V]eteran to report symptoms at enlistment, and although the [V]eteran purports mercury caused psychiatric illness[,] there is no support for any clinically significant mercury exposure.  Temporally, the [V]eteran's depressive disorder is noted prior to enlistment into military service both by the [V]eteran and by numerous providers following military service and appears to have been asymptomatic throughout his military service.  The [V]eteran indicates on his enlistment [medical history] that he suffered from excessive worry and depression and that these symptoms were sufficiently severe to disrupt his normal sleep pattern. 

Although neither sufficient [n]or necessary to develop mental illness in childhood or adolescence, clinical notes after [] service indicate a childhood history of at least verbal abuse by multiple relatives and a childhood with an alcohol dependent mother and father who died when he was 13 [years] old.  Childhood environment is however felt to play an important role in psychological health.  The [V]eteran's assertion that his psychiatric symptoms are the result of mercury exposure as a result of coal fire stoking while stationed in Germany is not supported by the bulk of current pertinent medical & psychiatric evidence, by his military medical records[,] or current understanding of the distribution or biotransformations of mercury.

As set forth above, while the medical history collected at entrance to service noted that the Veteran had suffered from psychiatric problems prior to service, the Veteran was examined at the time of his entrance into the military and such examination report reflects that he was psychiatrically normal.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Mere history of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  As such, in this case, although a history of pre-service psychiatric problems was denoted at entrance to service, because the Veteran's entrance examination showed him to be psychiatrically normal, the Board finds that a psychiatric disorder was not noted at entrance to service.  See Crowe, 7 Vet. App. at 240.  Therefore, the Veteran is presumed psychiatrically sound upon entry into service. 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In the instant case, the VA opinions addressing the claim for service connection for a psychiatric disorder do not reflect the application of this required standard of review for claims for service connection based on aggravation.  Therefore, the AOJ should arrange for another addendum opinion addressing the claim for service connection for a psychiatric disability from, if possible, the VA psychiatrist who completed the April 2013 opinion, that is in accordance with the proper standard of review.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Another matter for consideration concerns the fact that, as indicated above, there is evidence suggesting that the Veteran's pre-service psychiatric problems may have represented a personality disorder.  Personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Nevertheless, service connection may be granted for an acquired psychiatric disorder that was superimposed upon a pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2015); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  As such, the clinician who completes the addendum opinion will be requested to comment on these considerations.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an addendum opinion from, if possible, the VA psychiatrist who completed the April 2013 opinion addressing the Veteran's claim for service connection for a psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the clinician, and the clinician is asked to address the following: 

(A) Did an acquired psychiatric disorder clearly and unmistakably pre-exist service or were pre-service psychiatric problems manifestations of a personality  disorder? 

(1) If an acquired psychiatric disorder clearly and unmistakably pre-existed service, is there clear and unmistakable evidence that such did not undergo an increase in its underlying pathology, i.e., was not aggravated, during service?

2) If there was an increase in severity of an acquired psychiatric disability during service, was that increase clearly and unmistakably due to the natural progress of the disability?

(B) If the examiner determines that pre-service psychiatric problems were manifestations of a personality disorder, is at least as likely as not that there was a psychiatric disorder incurred in service that was superimposed upon such a pre-existing personality disorder?

In offering the opinions, the clinician must consider the full record, to include the Veteran's lay statements regarding the incurrence of hypertension and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

2.  After completing the above, the Veteran's claim for service connection for a psychiatric disability should be readjudicated based on the entirety of the evidence.  If this claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


